                                                                                              FILED
                                                                                     2019 Dec-20 PM 12:56
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
                FOR UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

    STEPHEN ANTHONY HAAG,    )
                             )
        Plaintiff,           )
                             )
    v.                       )                   Case No. 5:19-cv-01055-CLM-JEO
                             )
    CULLMAN COUNTY DETENTION )
    CENTER,                  )
                             )
        Defendant.           )

                            MEMORANDUM OPINION
       The magistrate judge filed a report on September 18, 2019, recommending

this action be dismissed without prejudice for lack of prosecution. Although the

magistrate judge advised the plaintiff of his right to file specific written objections

within fourteen (14) days, no objections have been received by the court and the

plaintiff has not provided the court with his current address. 1

       Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report is

hereby ADOPTED and the recommendation is ACCEPTED.                         Therefore, in




1
  The Report and Recommendation was returned to the Clerk of the Court as “undeliverable.”
(Doc. 10).
accordance with 28 U.S.C. § 1915A(b), this action is due to be dismissed without

prejudice for lack of prosecution.

      A Final Judgment will be entered.

      DONE and ORDERED this 20th day of December, 2019.



                                     _________________________________
                                     COREY L. MAZE
                                     UNITED STATES DISTRICT JUDGE




                                          2
